RENDERED: FEBRUARY 4, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0633-ME

ARNOLD JAWAHIR                                                        APPELLANT


                  APPEAL FROM MEADE CIRCUIT COURT
v.               HONORABLE KENNETH H. GOFF, II, JUDGE
                        ACTION NO. 18-CI-00340


DAGMAR JAWAHIR                                                           APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Arnold Jawahir appeals from the findings of fact, conclusions

of law, and judgment/decree entered by the Meade Circuit Court on May 13, 2021.

After careful review of the briefs, record, and law, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             The underlying proceeding is for dissolution of the parties’ marriage

and attendant orders relating to their children, maintenance, and the allocation of
marital property. A hearing was held before a domestic relations commissioner

whose recommendations were then accepted, without objection, by the court on

May 13, 2021. Arnold timely filed a notice of appeal.

                                          ANALYSIS

                The crux of Arnold’s appeal is that, through what he alleges is clerk

error, he did not receive various orders of the court and, as a result, was deprived

notice of the proceedings and prevented from presenting his own evidence.

Accordingly, Arnold argues the judgment should be set aside due to excusable

neglect and urges this Court to grant him relief pursuant to CR1 60.02.2 Dagmar

disputes Arnold’s claim of excusable neglect and, moreover, argues that Arnold’s

claims are not properly before this Court. We agree that Arnold’s claims are not

ripe for our review.

                On appeal, the role of the appellate court is to review the decisions of

the trial court. See Jones v. Livesay, 551 S.W.3d 47 (Ky. App. 2018).

Accordingly, it has long been held that “‘[a] new theory of error cannot be raised


1
    Kentucky Rules of Civil Procedure.
2
  In his brief, Arnold acknowledges that his claims would customarily be raised via a CR 60.02
motion; however, citing the fact that CR 60.02 motions do not extend the time to take an appeal,
Arnold asserts his only viable choice was to file this direct appeal. We disagree. CR 60.02
provides a method for raising claims which cannot be raised in other proceedings. McQueen v.
Commonwealth, 948 S.W.2d 415, 416 (Ky. 1997). One of the acknowledged purposes of the
rule is to “bring before the court that pronounced judgment errors in matter of fact which . . . the
party was prevented from so presenting by duress, fear, or other sufficient cause.” Id. (quoting
Gross v. Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983).

                                                -2-
for the first time on appeal’” and that such claims “will not support a favorable

ruling on appeal.” Id. at 52 (quoting Springer v. Commonwealth, 998 S.W.2d 439,

446 (Ky. 1999)). Herein, because Arnold has not afforded the circuit court an

opportunity to rule upon his claim of excusable neglect, it cannot serve as a basis

of reversal on appeal, and we must therefore affirm.

                                  CONCLUSION

             Therefore, and for the forgoing reasons, the judgment of the Meade

Circuit Court is AFFIRMED.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Wallace N. Rogers                          Douglas E. Miller
Louisville, Kentucky                       Radcliff, Kentucky




                                         -3-